ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for rehearing appellant asserts that we committed a grievous error in failing to discuss on'the original submission of this case his Bill of Exception No. 8. It is true that we did not separately discuss the bill, which shows that appellant endeavored to introduce a purported certified copy of an indictment returned by the grand jury of Covington County, Alabama, in “October, 1941,” which was subsequent to the date of the hearing of the writ of habeas corpus in the court below. This bill is wholly deficient in that it fails to set out the purported copy of the indictment; nor does it show that it was a copy of an indictment pending against appellant upon which it was sought to extradite him; nor was it shown that it was the only indictment pending against him in the courts of Alabama. Moreover, if there was any defect in the indictment which vitiated it, it does not appear from the certified copy introduced in evidence by the State. This court will not pass upon the sufficiency of an indictment pending in the courts of a sister state in an extradition proceeding because that is a matter which the accused can present and urge upon the trial of his case in the courts of the demanding state. Hence it is obvious that he was not denied any legal right on the hearing of this case in the court below.
From what we have said, it follows that the motion for rehearing should be overruled, and it is so ordered.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.